Citation Nr: 1719295	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-33 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a cervical spine condition, to include as secondary to service-connected chronic lumbosacral strain with degenerative disc disease of the lumbar spine disability. 

3.  Entitlement to an evaluation in excess of 10 percent for chronic lumbosacral strain; degenerative disc disease lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.  

This case comes before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board notes that jurisdiction has been subsequently transferred to the RO in Montgomery, Alabama. 

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that proceeding has been associated with the claims file.

The petition to reopen the previously denied claim for service connection for a cervical spine condition is addressed below.  The merits determinations on entitlement to service connection for a cervical spine condition, to include as secondary to service-connected chronic lumbosacral strain with degenerative disc disease of the lumbar spine disability and entitlement to an evaluation in excess of 10 percent for chronic lumbosacral strain; degenerative disc disease lumbar spine (herein after lumbar spine disability) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection for a cervical spine condition.  The Veteran did not file a notice of disagreement with this decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year since the August 2007 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for cervical spine condition, to include as secondary to service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying the claim of entitlement to service connection for a cervical spine condition is final.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of entitlement to service connection for a cervical spine condition are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied the Veteran's claim for service connection for a cervical spine condition in an August 2007 rating decision on the basis that the evidence did not support a cervical spine condition existed.  The Veteran was informed of that decision in an August 2007 letter and the rating decision became final in August 2008, as no new and material evidence, and no notice of disagreement was received during the appeal period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  Accordingly, the August 2007 rating decision is final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. §§ 5108; 38 C.F.R. 
§ 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Evidence received more than one year since the August 2007 rating decision constitutes new and material evidence.  Specifically, November 2016 private treatment records indicated the Veteran has cervical spine degenerative joint disease and pain.  The Veteran's x-rays were noted as showing moderate degenerative disc disease and loss of lordosis.  The Veteran was assessed with neck degenerative joint disease, mild and cervicalgia.  See November 2016 OrthoAtlanta Treatment Records.  In addition, the Veteran provided testimony in October 2016 where he recalled falling down the stairs while responding to a general quarters drill and hurting his neck.  See October 2016 Hearing Transcript.  Both the private treatment records and the Veteran's contentions regarding his diagnosed cervical spine condition and an in-service injury are new as they were not previously considered by the RO.  The evidence is also material, as it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claim of entitlement to service connection for cervical spine condition, to include as secondary to service-connected lumbar spine disability.


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for a cervical spine condition.


REMAND

The Veteran seeks entitlement to service connection for a cervical spine condition and seeks an evaluation in excess of 10 percent for a lumbar spine disability.  See May 2010 Notice of Disagreement (NOD).

Since the Veteran's VA back examination in January 2009, the Veteran reported his back symptoms have worsened.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Veteran was afforded an April 2016 VA back examination.  
Since that time, however, the Court held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, the Board finds that it does not appear that the examinations of record meet these criteria.  In light of the Veteran's assertions regarding the change in nature of his low back disability and the Court's holding in Correia, remand for a new low back examination is required.  

Further, the Veteran has submitted evidence of diagnosed neck degenerative joint disease and cervicalgia.  Additionally, the record includes evidence that he experienced a fall in service and the Veteran has complained of neck pain as a result of an in-service fall.  Finally, there is otherwise insufficient competent evidence to make a decision on the claim.  See 38 U.S.C.A. § 1154(b); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is needed to determine whether the Veteran's cervical spine condition is etiologically related to his service.

Lastly, under 38 C.F.R. § 3.2600(a), a claimant who has filed a timely NOD has a right to a review of the decision by either a Veterans Service Center Manager (VSCM) or Decision Review Officer (DRO).  To obtain review, the claimant must request such review not later than 60 days after the date VA mails notice of entitlement to such review.  The 60-day time limit may not be extended.  If the claimant fails to request a DRO review not later than 60 days after the date VA mails the notice, VA will proceed with the traditional appellate process by issuing a Statement of the Case (SOC).  38 C.F.R. § 3.2600(b).  In the instant matter, the Veteran submitted a timely NOD with the May 2009 rating decision and the AOJ notified the Veteran of his right to a review in a September 2010 Appeals Process Request Letter.  In a statement signed in November 2010 and received by the AOJ in December 2010, the Veteran requested to have his case go before a DRO instead of the traditional review.  See December 2010 Statement in Support of Claim.  The AOJ issued an October 2011 SOC which indicated that a December 2010 DRO election was received from the Veteran, but the AOJ found the request untimely and denied the Veteran a DRO review.  Thereafter, in the Veteran's December 2011 VA Form 9, he continued to request a DRO review and asserted that the AOJ incorrectly failed to provide a DRO review.  As noted above, after receipt of the Veteran's timely NOD, an appeals election letter was sent to the Veteran at the end of September 2010 and the AOJ received the Veteran's DRO request by the beginning of December 2010.  As such, the Board finds the timing requirements for review of benefits claims decisions have been met pursuant to 38 C.F.R. § 3.2600.  Because the Veteran's request for a DRO review was not appropriately accomplished, the Board finds that a remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA and private treatment records should be obtained and associated with the claims file, to include all relevant VA treatment records dated from March 2016 to the present.

2.  Thereafter, the Veteran should be scheduled for a VA cervical spine examination to ascertain the etiology of any cervical spine disorder.  A complete medical history for the cervical spine should be obtained.  The examiner should review the claims file and the review must be noted in the examination report.  The examiner should identify any diagnosed cervical spine disorders, to include degenerative joint disease and cervicalgia.  For any diagnosed cervical spine disorder, the examiner should indicate whether: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any cervical spine disorder had its onset during or is otherwise etiologically related to his service (February 1989 to February 1993)? 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected current chronic lumbosacral strain; degenerative disc disease lumbar spine disability caused his cervical spine disorder? 

(c)  Is it at least as likely as not (50 percent or greater probability) that the service-connected current chronic lumbosacral strain; degenerative disc disease lumbar spine disability aggravated (i.e. worsened beyond its natural progression) the cervical spine disorder?  If aggravation is found, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation, if possible.

Aggravation is defined as a permanent worsening of the cervical spine disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After the development in #1 has been completed, the Veteran should be scheduled for a VA lumbar spine examination to ascertain the severity of his service-connected lumbar spine disability.  The examiner should review the claims file and the review must be noted in the examination report.  All symptoms should be recorded in detail.  All indicated studies should be performed and all clinical findings should be recorded in detail. 

Range of motion testing should be undertaken for the lumbar spine to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.  The examiner should fully discuss any manifestations of the low back disability to include radiculopathy, urinary impairment, or bowel impairment.  The examiner should also discuss the impact of the Veteran's service-connected low back disability on his ability to work.
4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims under the DRO review process, considering all evidence newly added to the claims file.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


